EXHIBIT AR
                                                                                      star945 • Follow



    @11�                                           Search Q                                              0 Q g
                                                                             star945 Remember when everyone was
                                                                             talking about Blue Ivy’s hair? NOW LOOK! She
                                                                             has more hair than everybody        . #Inches
                                                                             star945 #STAR945 #RandB #BlueIvy
                                                                             #Length #Beyonce #OrlandoRadio
                                                                             blonde1d Beautiful
                                                                             j.bunny.taylor
                                                                             buttafly311 Team natural! They always
                                                                             hatin on the natural hair not realizing
                                                                             shrinkage will fool them every time.
                                                                             nailsbymen So true




                                                                             142 likes
                                                                             4 DAYS AGO



                                                                             Add a comment…

                                                                             Q      O L!J




                                       ABOUT US   SUPPORT    PRESS     API   JOBS    PRIVACY

                                       TERMS   DIRECTORY    PROFILES   HASHTAGS      LANGUAGE

                                                       © 2019 INSTAGRAM

https://www.instagram.com/p/BtCFoUAnRkf/                                                                                     1/1
